859 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tole SMITH, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-3157.
United States Court of Appeals, Sixth Circuit.
Aug. 25, 1988.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and CARL B. RUBIN, Chief District Judge.*

ORDER

2
The petitioner seeks review of the Benefits Review Board's order affirming the denial of black lung disability benefits.  The parties now agree that the evidence of record requires that this claim be adjudicated pursuant to the legal standards set forth at 20 C.F.R. Sec. 727.203(b).  The parties jointly move this Court to vacate the Benefits Review Board's order of December 29, 1987 and remand this action to the Administrative Law Judge for reconsideration of the evidence pursuant to the criteria at 20 C.F.R. Sec. 727.203(b).  Upon consideration of the joint motion,


3
It is ORDERED that this case is remanded to the Benefits Review Board with instructions to vacate the order of December 29, 1987 and remand this action to the Administrative Law Judge for further consideration in light of 20 C.F.R. Sec. 727.203(b).



*
 The Honorable Carl B. Rubin, Chief District Judge for the Southern District of Ohio, sitting by designation